 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                               )     No. CR-18-00464-PHX-SPL
      United States of America,
 9                                               )
                                                 )
                        Plaintiff,               )     ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Carl Allen Ferrer,                         )
12                                               )
13                      Defendant.               )
                                                 )
14                                               )

15          Before the Court is the parties’ Second Joint Motion to Continue Ancillary Hearing
16   (Doc. 59), in which the parties request to continue the hearing on several motions (Docs.
17   29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41) (together, the “TPI Motions”) for six
18   months through July 2019. The original hearing date for the TPI Motions was scheduled
19   for November 16, 2018, approximately five months after the earliest motions were filed on
20   June 29, 2018. Per the parties’ first Motion to Stay And Postpone Ancillary Hearing (Doc.
21   44), the Court further delayed the initial hearing date until January 25, 2019.
22          The parties have not demonstrated to the Court that there is good cause to further
23   delay the pending hearing on TPI Motions. First, the Court notes that the earliest of TPI
24   Motions were filed in June 2018. And, according to 21 U.S.C. § 853(n), the hearing on
25   any petition of third party interests shall be held within thirty days, to the extent practicable
26   and consistent with the interests of justice. 21 U.S.C.A. § 853(n). The parties have had
27   almost seven months to effectively prepare for this hearing, and the Joint Motion to
28   Continue Ancillary Hearing does not set forth any persuasive reasons for why this Court
 1   should continue to burden is docket for an additional six months with the TPI Motions
 2   when it has already afforded the parties ample time to prepare for the hearing scheduled
 3   for January 25, 2019. Accordingly,
 4         IT IS ORDERED that the Second Joint Motion to Continue Ancillary Hearing
 5   (Doc. 59) is denied.
 6         Dated this 16th day of January, 2019.
 7
 8
                                                    Honorable Steven P. Logan
 9                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
